Title: To Thomas Jefferson from Joseph Carrington Cabell, 23 December 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
23d Dec: 1822.
Mr Gordon & Mr Rives left this for Albemarle on yesterday and will not probably return for eight or ten days. The latter went for his family, & the  former to visit Mrs Gordon in her distress for the loss of a child. I am very sorry that they were obliged to leave town, as we want the aid of all our friends  at this time.Mr Gordon shewed me on saturday, a letter which he had just received from Mr Dinsmore, stating that the undertakers had ascertained that they could not afford to build the Library for less than $70,000. At my instance, Mr Gordon threw the letter in the fire. My object was to prevent it from being made an improper use of, in the event of its being  seen by our enemies. I have spoken with one or two friends confidentially on this subject, and we all agree that if the price of the undertakers should rise above $50,000, & more especially if it should reach $70,000, it would be better to abandon the project of a conditional contract on their parts, and leave us at large. In our opinion, we should not ask for more than $50,000, for the Library, suggesting that if the Job should be put up to the lowest bidder among the workmen of first rate ability in the U. States, that sum would probably suffice, & if it should fall short, the deficiency could be made up from the Annuity or from some other source. At all events we would hope not to trouble the Legislature again on that subject. If matters have not gone too far, we would prefer that no such document as one calling for  $70,000, for the Library, should be sent here. It would probably blow up all our plans. Perhaps a conditional contract for $60,000, might not do harm, as it would bar the door to all doubt about the price of the House. But if $70,000. should be asked for, I fear we shall be totally overthrown. Could you not reject the offer of the undertakers on the ground that we may be able to get better terms & authorize me by letter to ask for $50,000, for the Library? I suggest these ideas with deference to your better judgment.—I should observe to you, that even now there is great hesitancy in the ranks of our friends as to the propriety of building the Library at this time: this too, whilst the belief is that it would cost at most about $50,000. One or two of my best friends in the Assembly tell me, they think that many who would vote for cancelling the debt would oppose any further appropriation for building. I am endeavoring to remove the objections, but am uncertain how far I shall be able to succeed.What I think of at present is to ask for the 1st proposition in my last letter: that is to cancel & appropriate both. The ways & means which I now contemplate are to ask for a loan of $50,000,  out of the surplus capital on hand, to build the Library; and  to put the whole debt of the University, then augmented to $170,000, along with the other debts of the state, under the operation of the sinking fund. I have latterly struck on this plan on consultation with your grandson, who suggested the idea of resorting to the sinking fund. I have mentioned it to Mr Loyall, Mr Bowyer, & Mr Hunter, who all, in first view, highly approve it. On the best reflection I can give the subject, it is the best plan we can adopt. We had better let the Literary fund stand as it is—not intermeddle with the provision  for the schools, on the surplus appropriated to the colleges. Let us have nothing to do with old balances, or dead horses, or escheated lands, but ask boldly to be exonerated from our debt by the powerful sinking fund of the state. This is manly & dignified legislation, & if we fail, the blame will not be ours. Such are my present views. Some there are who think we had better ask for the Loan only, at this time, and leave the debt for another session. There are arguments for & agt this course. It would lessen the present demand. But it would leave the door open for future applications & postpone the time of our commencement. The public mind seems impatient for a commencement of the operations of the institution. My present impressions are in favor of asking for the whole.—I think it would be important to shew that if we could finish the buildings & get rid of the debt, we could go on without troubling the Assembly again. There are some who say, “you will want a Library & apparatus, and you will be obliged to come here for more money, & is it not better to expend the $50000 in that way, than in building?” I am taking this ground—that no doubt occasional gifts from the Legislature for the purchase of books & apparatus would be of service—nay of great importance: but that we could get along without them, by appropriating half the fees of tuition to that object, & that we have already adopted a resolution whereby half the fees will go into the coffers of the Institution: and that we had rather have $50,000, to finish the buildings, than to purchase books & apparatus. I should wish to be corrected if I err on any of these important points.I have very great confidence in Mr Hunter. Last night he pressed me to write for the Report. He says members will take time to consider the subject, and there is no time to lose. Unfortunately the question abt the seat of govt is fixed for the 10th Jan. It is to be regretted that they could not be separated by a greater interval. I think we should bring our business forward early in January. The prints will be kept back till the Report is made.—I am very happy to hear from Mr Garrett that the Proctor’s accounts are satisfactorily settled. I am, Dr Sir, ever faithfully yoursJoseph C. Cabell